Citation Nr: 1216309	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for bilateral lower extremity disability (to include radiculopathy) to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active duty from January 1994 to January 1997 and September 1999 to September 2008.
 
This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a bilateral lower extremity disability that is secondary to his service-connected low back disability (residuals of status post discectomy with fusion at th L5-S1). 

With respect to an in-service injury or disease, service treatment records dated in January 2007 show that the Veteran complained of experiencing low back pain that radiated down into his right leg.  With respect to a current disability, VA and outpatient treatment records show that the Veteran has complained of experiencing a stabbing, burning pain that radiates from his lower back through his buttocks, the back of his legs, and into his feet.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing pain that radiates from his back to his lower extremities).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, a January 2010 private treatment record and  June 2011 VA treatment records show that the Veteran has been assessed and/or diagnosed with radiculopathy and neuritis, for which he has been prescribed Gabapentin.  Further, a February 2010 VA examination report shows that the examiner reported that on neurologic examination, the Veteran's straight leg test was positive bilaterally.  

However, the Board observes that a May 2009 VA examination report shows that the examiner indicated that, "EMG study performed revealed no electrodiagnostic findings suggestive of radiculopathy or plexopathy." Additionally, in a March 2010 addendum to the February 2010 VA examination, an examiner diagnosed the Veteran with lumbago.  According to the examiner, "my diagnosis was based on vet's symptoms and physical examination.  Although bilateral straight leg test is positive, EMG report from 5/09 reported no electrodiagnostic evidence suggestive of lumbar radiculopathy or plexopathy."

In view of conflicting evidence, the Board finds that such an examination and opinion is necessary in order to properly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by the appropriate specialist (s) to determine the nature and etiology of his bilateral lower extremity disability.  The claims folder must be made available to the examiner for review in connection with the examination.

The examiner should identify all lower extremity disabilities present, to include radiculopathy and/or any other neurological impairment.  If the examiner finds that no neurolgical condition is present, then the examiner should specifically reconcile such fact with the clinical findings of record which show that the Veteran has radiculopathy and/or neuritis.  The Board again notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing pain that radiates from his back to his lower extremities).  The examiner must confirm or rule out radiculopathy.

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current lower extremity disability is etiologically related to any incident to his service, to include his documented complaints of right leg pain that radiated from his low back in 2007.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed lower extremity disability, to include radiculopathy and/or any other neurological condition, is proximately due to, the result of, or aggravated by his service-connected low back disability (residuals of status post discectomy with fusion at L5-S1).

The examiner should also consider the Veteran's lay statements when rendering the opinion.

If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the above, the issue of entitlement to service connection for bilateral lower extremity disability, to include as secondary to a service-connected low back disability, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


